DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
Claims 1 – 3, 6 - 12, 16 - 18 are amended; Claims 4, 5, 13 – 15, 19, 20 are cancelled; Claims 1 – 3, 6 - 12, 16 - 18 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments filed in the remarks dated 09/01/2021 with respect to the art rejection applied claims 1 – 3, 6 - 12, 16 - 18 have been considered but are moot light of the amendment to the independent claims, a new ground(s) of rejection is made in view of Lee et al. (US 20170181185 A1) and Zhang et al. (US 20160315868 A1), see the office action for details.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
s 1 – 3, 6 - 12, 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170181185 A1) in view of Zhang et al. (US 20160315868 A1).

Regarding claim 1, Lee et al. discloses a terminal (Lee et al., FIG. 2A, UE 10 in relation to FIG. 5), comprising: 
a transmission and reception unit (Lee et al., FIG. 5, UE transceiver 135; [0009] a UE (User Equipment) for re-ordering a PDCP PDU in a wireless communication system comprises an RF (Radio Frequency) module) configured to communicate with a master base station (Lee et al., FIG. 7, MeNB) and a secondary base station (Lee et al., FIG. 7, SeNB) simultaneously in dual connectivity (Lee et al., [0072] dual connectivity means that the UE can be connected to both a Master eNode-B (MeNB) and a Secondary eNode-B (SeNB) at the same time); 
an RLC (Radio Link Control) layer processing unit (Lee et al., FIG. 10, RLC 1005) configured to have an RLC layer for the master base station and an RLC layer for the secondary base station (Lee et al., [0080] the split bearer may be a radio bearer comprising two Radio Link Control (RLC) entities, in relation to [0134] the first RLC entity is for a MeNB and the second RLC entity is for a SeNB); and 
a PDCP (Packet Data Convergence Protocol) layer processing unit (Lee et al., FIG. 10, PDCP 1003) configured to have a PDCP layer transmitting and receiving data to/from the RLC layer for the master base station and the RLC layer for the secondary base station (Lee et al., [0082] a PDCP entity is responsible for routing PDCP PDUs towards eNBs for transmission and reordering them for reception, in relation to [0085] in case the split bearer is transmitted to different eNBs (MeNB and SeNB), the SeNB forwards the PDCP PDU to the MeNB), and 
wherein the PDCP layer processing unit has a reordering timer activated in response to detecting that data packets received from the RLC layer processing unit are out of sequence (Lee et al., [0127] the RLC performs reordering based on the reordering timer and reordering window, where if the PDCP reordering is operated as in the RLC reordering function, the reordering timer starts upon detection of out-of-sequence PDCP PDU to limit the maximum waiting time for the missing PDCP PDU), and upon expiration of the reordering timer, the PDCP layer processing unit transmits one or more PDCP service data units (SDUs) to an upper layer (Lee et al., [0156] If reordering timer expires or stops, the PDCP entity updates the Next Expected PDCP SN for RLC entity 1 (NEP1) and the Next Expected PDCP SN for RLC entity 2 (NEP2) to the PDCP SN of the first PDCP PDU with PDCP SN≧VRX that has not been received, delivers the PDCP PDUs with PDCP SN<VRX to upper functional entity in ascending order of the PDCP SN, where VRX is the value of PDCP SN following the PDCP SN of the PDCP PDU which triggered reordering timer).
Lee et al. does not expressly disclose if releasing a split bearer is deletion on a per EPS (Evolved Packet System) bearer basis, the RLC layer processing unit deletes an Evolved Packet Core (EPC) bearer that is indicated in a message received by the terminal.
et al. for example, from an analogous field of endeavor (Zhang et al., [0011] an apparatus and methods are provided for PDCP data reordering and delivering the PDCP SDUs to upper layers in ascending order, in relation to [0012] the expiration of the reordering timer is a delivery-triggering event that triggers the delivery of SDUs in ascending order to upper layers) discloses if releasing a split bearer is deletion on a per EPS (Evolved Packet System) bearer basis (Zhang et al., [0053] the communication system may utilize the PDCP layer to perform verification for control plane data, and in-sequence delivery of upper layer PDUs at re-establishment of lower layers), the RLC layer processing unit deletes an Evolved Packet Core (EPC) bearer that is indicated in a message received by the terminal (Zhang et al., [0071] the mobile station may receive an indication from lower layers to deliver to upper layers all the stored PDCP SDU(s) in ascending order of the associated COUNT value, where the indication is generated from the RLC indicating that the RLC stops waiting for the out-of-order PDCP data PDUs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine if releasing a split bearer is deletion on a per EPS (Evolved Packet System) bearer basis, the RLC layer processing unit deletes an Evolved Packet Core (EPC) bearer that is indicated in a message received by the terminal as taught by Zhang et al. with the system of Lee et al. in order to deliver all buffered PDUs to the higher layer (Zhang et al., [0299]).

Regarding claim 2, Lee et al. - Zhang et al. disclose the RLC layer processing unit transmits data packets staying in the RLC layer for the secondary base station (Lee et al., [0158] the PDCP entity stores the received PDCP PDU in the reordering buffer, updates NEP2 to x+1, considers the missing PDCP PDUs with PDCP SN where PDCP SN<NEPmin (=NEP1) as lost, delivers the stored PDCP PDUs with PDCP SN where PDCP SN<NEPmin (=NEP1) to upper functional entity in ascending order of PDCP SN).

Regarding claim 3, Lee et al. - Zhang et al. disclose the staying data packets are RLC PDUs waiting for reordering in the RLC layer for the secondary base station (Lee et al., [0162] if the reordering timer expires or stops, the PDCP entity updates NEP1 and NEP2 to the PDCP SN of the first PDCP PDU with PDCP SN≧VRX that has not been received, delivers the PDCP PDUs with PDCP SN<VRX to upper functional entity in ascending order of the PDCP SN), and 
the RLC layer processing unit assembles RLC SDUs from the RLC PDUs waiting for reordering and transmits the RLC SDUs to the PDCP layer processing unit (Zhang et al., [0280] if the reordering timer expires at Time-3′, and PDCP SDUs with 5˜8, 11, 12, 15 and 16 have already been received, all the stored PDCP SDUs are delivered to upper layers).  The motivation is the same as in claim 1.

Regarding claim 6, Lee et al. - Zhang et al. disclose the PDCP layer processing unit determines whether the data packets received from the RLC layer processing unit have been transmitted in connection with re-establishment on the RLC layer for the master base station (Zhang et al., [0053] the communication system may utilize the PDCP layer to perform verification for control plane data, and in-sequence delivery of upper layer PDUs at re-establishment of lower layers) and controls the reordering timer depending on the determination (Zhang et al., [0039] starting or stopping the re-ordering timer depends on whether “SN gaps” still exist and updating the state variables and deliver to upper layer the PDCP SDUs if the re-ordering timer expires).  The motivation is the same as in claim 1.

Regarding claim 7, Lee et al. - Zhang et al. disclose if the data packets have not been transmitted in connection with the re-establishment on the RLC layer for the master base station (Lee et al., [0114] if the PDCP PDU received by PDCP is not due to the re-establishment of lower layers, the UE may deliver to upper layers in ascending order of the associated COUNT value), upon expiration of the reordering timer, the PDCP layer processing unit transmits the one or more PDCP SDUs to an upper layer (Zhang et al., [0140] the UE may deliver at least one stored PDCP PDU with an associated COUNT value less than x+1 in ascending order of an associated COUNT value to an upper layer).

Regarding claim 11, 12, Lee et al. - Zhang et al. disclose if releasing the split bearer is deletion on a per EPS (Evolved Packet System) bearer basis (Zhang et al., [0299] the lower layer of the second Radio Link is deactivated, de-configured, reset, re-established or restarted), the RLC layer processing unit deletes an indicated EPC bearer without performing re-establishment on the RLC layer for the secondary Zhang et al., [0301] the UE performs a timer-based PDCP reordering process upon detecting a PDCP gap condition, wherein the PDCP gap existing condition indicates a sequence numbers (SN) gap between the PDCP service data units (SDUs) of two parallel radio link control (RLC) bearers at a reception buffer of the UE larger than zero).  The motivation is the same as in claim 1.

Claims 8, 9, 10, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. - Zhang et al. as applied to claim 1 above, and further in view of Susitaival et al. (US 20160255551 A1).

Regarding claims 8, 16, Lee et al. - Zhang et al. do not expressly disclose if the data packets have been transmitted in connection with the re-establishment on the RLC layer for the master base station, the PDCP layer processing unit performs reordering for handover or reconnection.
Susitaival et al., for example, from an analogous field of endeavor (Susitaival et al., [0116] a wireless device may switch transmission of uplink data from a first network node to a second network node) discloses if the data packets have been transmitted in connection with the re-establishment on the RLC layer for the master base station (Susitaival et al., [0119] a wireless device may obtain an indication to switch transmission of uplink data from a first network node (MeNB) to a second network node (SeNB)), the PDCP layer processing unit performs reordering for handover or reconnection (Susitaival et al., [0123] an RLC module may flush stored data associated with an uplink transmission but provide stored data associated with a downlink transmission to a higher layer, such as the PDCP module).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine if the data packets have been transmitted in connection with the re-establishment on the RLC layer for the master base station, the PDCP layer processing unit performs reordering for handover or reconnection as taught by Susitaival et al. with the combined system of Lee et al. - Zhang et al. in order to avoid losses in throughput (Susitaival et al., [0124]).

Regarding claim 9, 17, 18, Lee et al. - Zhang et al. do not expressly disclose when a transmission direction of uplink data packets is changed in split bearers configured for the master base station and the secondary base station, the RLC layer processing unit performs re-establishment on the RLC layer for the master base station and the RLC layer for the secondary base station, and the PDCP layer processing unit performs the re-establishment on the PDCP layer.
Susitaival et al., for example, from an analogous field of endeavor (Susitaival et al., [0107] the uplink for the split bearer may change regularly, where an uplink to a MeNB may be preferable to minimize latency or an uplink to a SeNB may be preferable to minimize path loss between a UE and a base-station) discloses when a transmission direction of uplink data packets is changed in split bearers configured for the master base station and the secondary base station (Susitaival et al., [0111] when an uplink direction changes, data may be pending in the PDCP and RLC buffers, where it may be desirable that all transmissions towards an old eNB are stopped when the uplink is redirected towards a new eNB), the RLC layer processing unit performs re-establishment on the RLC layer for the master base station and the RLC layer for the secondary base station (Susitaival et al., [0112] stopping all transmissions towards the old eNB may be achieved by resetting RLC and MAC layers for the split bearer in the UE when such reconfiguration occurs), and the PDCP layer processing unit performs the re-establishment on the PDCP layer (Susitaival et al., [0113] after the uplink direction changes, the PDCP layer will stop directing data towards the old eNB, and instead direct the data towards the new eNB).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when a transmission direction of uplink data packets is changed in split bearers configured for the master base station and the secondary base station, the RLC layer processing unit performs re-establishment on the RLC layer for the master base station and the RLC layer for the secondary base station, and the PDCP layer processing unit performs the re-establishment on the PDCP layer as taught by Susitaival et al. with the combined system of Lee et al. - Zhang et al. in order to switch transmission of uplink data to a second network node (Susitaival et al., [0114]).

Regarding claim 10, Lee et al. - Zhang et al. - Susitaival et al. disclose the re- establishment configures the RLC layer and the PDCP layer to stop transmitting uplink data packets after changing the transmission direction (Susitaival et al., [0112] stopping all transmissions towards the old eNB may be achieved by resetting RLC and MAC layers for the split bearer in the UE when such reconfiguration occurs) and transmit the transmission-stopped uplink data packets to a base station for the post-changed transmission direction (Susitaival et al., [0113] after the uplink direction changes, the PDCP layer will stop directing data towards the old eNB, and instead direct the data towards the new eNB).  The motivation is the same as in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al. (US 20170013668 A1) is cited to show a user equipment (UE) that receives an indication message, sent by a base station, for changing a bearer type of a bearer or releasing the bearer under dual connectivity and the UE changes the bearer type of the bearer or releases the bearer according to the indication message to seamlessly convert the bearer, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416